Exhibit 10.1

FIRST AMENDMENT TO

TSR PERFORMANCE STOCK UNIT GRANT AGREEMENT

This First Amendment to TSR Performance Stock Unit Grant Agreement (“First
Amendment”) is made by and between Inteliquent, Inc. (the “Company”) and
[                    ] (the “Participant”). This First Amendment is made as of
August 20, 2015.

BACKGROUND

A.     The Company and Participant entered into a TSR Performance Stock Unit
Grant Agreement dated [                    ], 2015 (the “Agreement”). The
Agreement, due to an error, incorrectly stated that linear interpolation would
apply to all TSR ranking tiers in the chart in Section 3(e) of the Agreement.

B.     The parties wish to amend the Agreement to correct the error.

THE AGREEMENT

In consideration of (i) the terms and conditions set forth below,
(ii) Participant’s right to continued employment and (iii) Participant’s right
to participate in the annual cash bonus program for the current year, the
parties agree as follows:

1.     Definitions. All capitalized terms not defined in this First Amendment
have the same meanings given to those terms in the Agreement.

2.     Section 3(e). The last sentence of the first paragraph of Section 3(e) of
the Agreement is hereby deleted in its entirety and replaced with the following:

Linear interpolation shall be used to determine Vested PSUs earned between goal
points listed in the chart below rounded to the nearest whole number of PSUs,
except when the Company’s TSR Ranking is in the “At least 75th Percentile — and
less than 90th Percentile” tier. When the Company’s TSR Ranking is in the “At
least 75th Percentile — and less than 90th Percentile” tier, the Vested PSU
payout percent will be 150% as reflected in the following chart. For the
avoidance of doubt, (i) if the Company’s TSR Ranking is not at least at the 25th
percentile, the Vested PSU Payout Percentage shall be 0%, and (ii) in no event
shall the Vested PSU Payout Percent exceed 200%.

3.     Section References. Section titles used in this First Amendment have no
substantive meaning and are not a part of the parties’ agreement.

4.     Successors and Assigns. This First Amendment is binding upon and inures
to the benefit of the successors and permitted assigns of the parties.

5.     Entire Agreement. Except as expressly modified by this First Amendment,
the Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Participant. This First Amendment, including the Agreement and the Plan, is the
complete agreement of the parties and supersedes any prior agreements or
representations, whether oral or written, with respect to the subject matter of
this First Amendment.

The Company and Participant have executed this First Amendment as of the date
first set forth above.

 

Inteliquent, Inc.     [Participant] By:         By:     Name:           Title:  
       

 